DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2013/0207241 A1.
Regarding claims 16-18 and 20, Lee discloses:
A structure (Fig. 2A) comprising:
a plurality of dielectric layers (106 accommodating multilayered 152);
a plurality of redistribution lines (unnumbered vias between interconnections; 152 and other unnumbered interconnections; para 0048; multilayered) in the plurality of dielectric layers, wherein each of the plurality of redistribution lines comprises a via (unnumbered vias between interconnections) and a trace (152 and other unnumbered interconnections) over and contacting the via, and the vias in the plurality of redistribution lines are stacked to form a via stack, with the vias being vertically aligned;
a top via (unnumbered via between 152 and 154) over and contacting a top trace (152) in a top redistribution line of the plurality of redistribution lines;
a conductive pad (154) over and contacting the top via; and
a conductive bump (108) over and joined to the conductive pad, wherein the conductive pad and the conductive bump share a common center line, and the top via is offset from the common center line, with at least a portion of the top via being overlapped by the conductive bump.
(claim 20) an underfill (107). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 10,157,871 B1 in view of Hsu et al. US 2015/0162256 A1.
Regarding claims 1, 2, 5-8 and 21, Yu discloses:
A method (Figs. 2A-2K) comprising:
forming a first dielectric layer (312a) (Fig. 2C);
forming a first redistribution line (322a) comprising a first via extending into the first dielectric layer, and a first trace over the first dielectric layer (Fig. 2C);
forming a second dielectric layer (314a) covering the first redistribution line (Fig. 2C);
patterning the second dielectric layer to form a via opening, wherein the first redistribution line is revealed through the via opening (Fig. 2C, col 6 lines 1-30);
depositing a conductive material (324a) into the via opening to form a second via in the second dielectric layer, and a conductive pad over and contacting the second via (Fig. 2C); and
forming a conductive bump (500,p1,p2) over the conductive pad, wherein the conductive pad is larger than the conductive bump, and the second via is offset from a center line of the conductive bump (Fig. 2K).
Yu does not disclose:
wherein the second via, the conductive pad and the conductive bump are formed using a same metal seed layer.
Hsu discloses a publication from a similar field of endeavor in which:
wherein the second via (50), the conductive pad (50) and the conductive bump (56) are formed using a same metal seed layer (paras 0013, 0015, 0017; all copper or titanium) (Figs. 5 and 7).
It would have been obvious to one skilled in the art to employ the seed layer of Hsu to form the overlying via, pad and bump of Yu to increase adhesion and improve characteristics of the metal layers.
(claim 2) col 6 lines 1-16.
(claim 6) in the case where the first via is 320a.
(claim 21) Hsu; (Fig. 7; 56 on 50, paras 0013, 0015, 0017 all copper or titanium)

Claims 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 10,157,871 B1 in view of Lin US 9,812,414 B1.
Regarding claims 9, 11, 12, 14 and 15, Yu discloses:
A structure (Fig. 2K) comprising:
a first dielectric layer (312a);
a first via (322a) extending into the first dielectric layer;
a conductive trace (322a) over the first dielectric layer, wherein the conductive trace is over and joined to the first via;
a second dielectric layer (314a) covering the conductive trace;
a second via (324a) in the second dielectric layer;
a conductive pad (324a) over and contacting the second via; and
a conductive bump (500,p1,p2) over and contacting the conductive pad, wherein the conductive pad extends laterally beyond edges of the conductive bump, and wherein the second via and the conductive bump are eccentric.
Yu does not disclose:
wherein the conductive bump comprises a straight edge continuously extending from a first top surface of the conductive bump to physically contact a second top surface of the conductive pad.
Lin discloses a patent from a similar field of endeavor in which:
wherein the conductive bump (107) comprises a straight edge continuously extending from a first top surface of the conductive bump to physically contact a second top surface of the conductive pad (105a) (Fig. 1).
It would have been obvious to one skilled in the art to derive the conductive bump as taught by Lin after processing the conductive pad of Yu (Fig. 2C) to accommodate terminal connections for semiconductor devices that are becoming increasingly smaller in size while having greater functionality and greater amounts of integrated circuitry (see Lin; Background/Summary).
(claim 14) in the case where the first via is 320a.	
Regarding claim 13, although Yu/Lin do not specifically disclose “wherein a first center line of the first via is aligned to a second center line of the conductive bump”, it would have been obvious to one skilled in the art to determine the first via of Yu in 322a aligned with the subsequent conductive bump 500, P1, P2 as a matter of design choice and experimentation when determine the trace/via in Fig. 2C.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Lin, as applied to claim 9 above, in view of Tsai US 2005/0046041 A1.
Regarding claim 10, Yu/Lin do not disclose:
wherein the conductive bump and the conductive pad have round top-view shapes.
Tsai discloses a publication from a similar field of endeavor in which:
wherein the conductive bump (40) and the conductive pad (14) have round top-view shapes (Fig. 2, claim 8).
It would have been obvious to one skilled in the art to understand that rounded top-view shapes taught by Tsai are employed to accommodate solder ball connections.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 16 above, in view of Yu et al. US 10,157,871 B1
Regarding claim 19, Lee does not disclose:
wherein the top via is partially overlapped by the conductive bump.
Yu discloses a patent from a similar field of endeavor in which:
wherein the top via (via portion of 324a) is partially overlapped by the conductive bump (500, P1, P2) (Fig. 2K).
It would have been obvious to one skilled in the art to determine the alternative positioning of the via taught by Lee such that it is located partially under the conductive bump as shown by Yu as a matter of design choice. Furthermore, it has been held that rearranging parts of an invention involves only routing skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 4 stating “bonding a package component over the conductive bump; and dispensing an underfill, wherein the underfill contacts a first sidewall of the conductive bump; and the underfill further contacts a top surface and a second sidewall of the conductive pad”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894